I am concurring separately because I find that this court failed to follow the procedures set forth by the United States Supreme Court in Anders, supra, and Penson v. Ohio (1988),488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300. In Penson, the court held that an appellate court can allow an attorney to withdraw only *Page 847 
after it has conducted a separate inquiry as to whether there are any nonfrivolous issues to appeal. Id. at 80, 109 S.Ct. at 350,102 L.Ed.2d at 309. In the case sub judice, we allow the appellant's attorney to withdraw from the case before we have conducted such an inquiry. Therefore, technically we have violated Anders and Penson. However, since we later independently examined the record and found no nonfrivolous appealable issues, I find this violation was not prejudicial. Accordingly, I concur in the court's judgment.